United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3961
                                    ___________

Lillian Carter,                        *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Arkansas.
                                       *
Provident Life and Accident Insurance *       [UNPUBLISHED]
Company,                               *
                                       *
                   Appellee.           *
                                  ___________

                            Submitted: April 23, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

       Lillian Carter appeals from an adverse judgment in Carter's action brought under
the Employment Retirement Security Act to recover accidental death insurance benefits
following the death of her husband. Having reviewed the record in the context of
Carter's contentions, we conclude that no error of law appears in the district court's



      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
ruling and that an extended discussion is unnecessary. We thus affirm for the reasons
stated in the district court's ruling. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-